DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (JP 2008-173919).
With respect to claim 1, Endo teaches a hand-operated stamp comprising a housing (1) in which a stamp unit (36) coupled to an actuating part (2) which can be displaced with respect to the housing (1) is mounted (Figures 6 and 7), wherein the actuating part (2) has a locking element (9) for limiting a displacement of the actuating part (2) with respect to the housing (1), wherein the locking element (9) is configured as a rocker element (73) on a pivot shaft 76), wherein the actuating part (2) has a recess (area between 75 and 75a) for receiving the rocker element (73), wherein the pivot shaft (76) is arranged in the recess (Figure 1), characterized in that wherein the actuating part (2) has a supporting strut (74) in the recess (area between 75 and 75a), wherein the supporting strut (74) is arranged parallel to the pivot shaft (76 and Figures 1, 4, 6).
	With respect to claim 2, Endo teaches the pivot shaft (76) is arranged in the recess (area between 75 and 75a) offset towards the housing (1 and Figures 1, 4, 6).
	With respect to claim 3, Endo teaches the rocker element (73) has a hook projection (77) which extends in the direction of the housing (1, Figures 1, 4, 6).
	With respect to claim 4, Endo teaches the housing (1) has a recess (72) for engagement of the hook projection (77) in a locking position (Figure 6).

With respect to claim 6, Endo teaches an actuating part (2) has a first stop (wall portion adjacent struct 74) for a movement of the rocker element (73) into the first actuating direction (movement of the of the top portion of rocker towards the left direction).
With respect to claim 7, Endo teaches the first stop (wall portion adjacent struct 74 or 74 is arranged radially outside the hook projection (77, Figure 1).
With respect to claim 8, Endo teaches wherein the actuating part (2) has a second stop (75a) for a movement of the rocker element (73) into the second actuating direction (movement of the bottom portion of rocker 73 towards the left direction).
With respect to claim 10, Endo teaches a method for releasing a locking position of a hand-operated stamp comprising a housing (1) in which a stamp unit (36) coupled to an actuating part (2) which can be displaced with respect to the housing (1) is mounted (Figures 6 and 7), wherein the actuating part (2) has a locking element (9) which in the locking position limits a displacement of the actuating part (2) with respect to the housing (1), wherein the locking element (9) is configured as a rocker element (73) and the locking position is released by rocking the locking element (9) about a pivot shaft (76 and Paragraph 0033, 0036).

	With respect to claim 12, Endo teaches the recess (72) has a slope (located directly above element 78 on housing 1) and lifting of the locking element (9) from the locking position (Figures 6 and 7) upon depressing the actuating part (2) is brought about by the slope (located directly above element 78 on housing 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 2008-173919) in view of Shiraishi (JP 10297072).
	With respect to claim 9, Endo teaches the claimed invention with the exception of a rocker element that is connected to a pivot shaft by means of a snap-on connection.
	Shiraishi teaches a rocker element (20) that is connected to a pivot shaft (23) by means of a snap on connection (Figure 2).
	It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Endo to provide a rocker element connected to a pivot shaft by a snap-on connection as taught by Shiraishi for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853